IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: ASSIGNMENT OF JUDGES OF              : No. 361 Common Pleas Judicial
THE COURT OF COMMON PLEAS OF                : Classification Docket
THE FIRST JUDICIAL DISTRICT OF              :
PENNSYLVANIA                                :
                                            :

                                        ORDER

PER CURIAM:
              AND NOW, this 23rd day of December, 2019, upon consideration of the

Petitions of the Honorable Idee C. Fox, President Judge of the Court of Common Pleas

of the First Judicial District of Pennsylvania, for the assignment of Judges to divisions of

the court, it is hereby ORDERED that the Petitions are granted and the following

assignments are approved:


              Trial Division

              The Honorable Carmella Jacquinto
              The Honorable James C. Crumlish, III
              The Honorable Joshua Roberts
              The Honorable Crystal Bryant Powell
              The Honorable Anthony George Kyriakakis

              Family Division

              The Honorable Tiffany L. Palmer
              The Honorable Jennifer Schultz